654 S.E.2d 468 (2007)
RICHARDS
v.
The STATE.
No. A07A1849.
Court of Appeals of Georgia.
November 27, 2007.
David G. Richards, pro se.
Patrick H. Head, District Attorney, Reuben M. Green, Assistant District Attorney, for appellee.
ANDREWS, Presiding Judge.
David George Richards, having pled guilty to numerous charges resulting from a domestic violence incident involving his mother, including two counts of felony obstruction of an officer, attempted removal of a weapon from an officer, reckless driving, and attempting to elude, appeals.
Appellate counsel has filed a motion to withdraw as counsel and a brief[1] pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). This Court, however, has not permitted Anders motions since 1988. See Huguley v. State, 253 Ga. 709, 710, 324 S.E.2d 729 (1985), followed by this Court in Fields v. State, 189 Ga.App. 532, 533, 376 S.E.2d 912 (1988).
*469 Therefore, pursuant to Woody v. State, 229 Ga.App. 823, 825(1), 494 S.E.2d 685 (1997), this appeal is hereby dismissed as procedurally deficient.
Appeal dismissed.
ELLINGTON and ADAMS, JJ., concur.
NOTES
[1]  No enumeration of error is included in the brief, in violation of our Court of Appeals Rule 25(a)(2).